      Case 2:20-cv-01184-GBW-CG Document 14 Filed 04/22/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ISAIAH MALDONADO,

       Plaintiff,

v.                                                             No. CV 20-1184 GBW/CG

THE GEO GROUP, INC.,

       Defendant.

                    ORDER GRANTING MOTION TO STAY PROCEEDING
                              PENDING ARBITRATION

       THIS MATTER is before the Court on the parties’ Joint Motion to Stay

Proceedings Pending Arbitration (the “Motion”), (Doc. 13), filed on April 19, 2021. In the

Motion, the parties request a stay of this proceeding pending arbitration. The Court has

previously stayed discovery in this case in order to allow the parties “to discuss whether

there is a potential arbitration agreement . . . which would prevent the case from

proceeding before this Court.” (Doc. 12). The parties now agree “to arbitrate the claims

pending in this lawsuit on a collective basis.” (Doc. 13 at 3). The Court, having reviewed

the parties’ Motion and noting it is unopposed, finds the Motion is well-taken and shall

be GRANTED.

       IT IS THEREFORE ORDERED that this case is stayed pending completion of

binding arbitration.

       IT IS SO ORDERED.

                                  _____________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
